Citation Nr: 0123800	
Decision Date: 09/28/01    Archive Date: 10/02/01	

DOCKET NO.  91-51 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a chronic eye disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from April 1961 to 
June 1965.  

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a February 2000 Memorandum Decision of the United 
States Court of Appeals for Veterans Claims (Court).  In that 
decision, the Court reversed a March 1998 decision of the 
Board denying entitlement to service connection for a chronic 
eye disorder, and, in so doing, remanded the veteran's case 
to the Board for "appropriate development and issuance of a 
readjudicated decision supported by an adequate statement of 
reasons or bases."  

In early August 2000, the veteran's case was remanded to the 
Regional Office (RO) for additional development.  The case is 
now, once more, before the Board for appellate review.  


FINDING OF FACT

A chronic eye disorder is not shown to have been present in 
service, or at the present time.  


CONCLUSION OF LAW

A chronic eye disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

At the time of a service entrance examination in 
January 1961, the veteran's eyes were within normal limits.  
Uncorrected visual acuity was 20/20 in each eye, and near 
vision was "14 corrected to _____."  No pertinent diagnosis 
was noted.  

A service clinical record dated in mid-February 1962 is to 
the effect that the veteran was seen at that time for 
examination of his right eye.  Uncorrected visual acuity was 
20/20 in each eye, and no pertinent diagnosis was noted.  

In mid-September 1962, the veteran was hospitalized at a 
service medical facility following a "blackout spell" that 
morning.  Reportedly, the veteran had been standing in line, 
when the next thing he recalled was being awakened two hours 
later in his bed at the barracks.  At the time of evaluation, 
the veteran gave a history of "lightheadedness" without loss 
of consciousness or falling.  According to the veteran, his 
"spells" had begun about two months earlier, following being 
hit on the left temple with a "hard thrown hardball," which 
knocked him down, but caused no loss of consciousness.  The 
veteran complained of headaches which occurred on a weekly 
basis, but which were not associated with visual or other 
symptoms.  A complete neurological evaluation of the veteran 
was within normal limits, and no pertinent diagnosis was 
noted.  

On subsequent inservice hospitalization in September 1962, 
the veteran gave a history of a fall two days earlier, at 
which time he slipped and fell on a wet floor, striking the 
back of his head.  According to the veteran, at the time of 
that incident, the skin on the back of his head was not 
lacerated, and he was not rendered unconscious.  A physical 
examination was essentially unremarkable, and a detailed 
neurological examination showed no abnormalities.  The 
pertinent diagnosis was "medical observation."  

Currently of record is a private eyeglass prescription for 
the veteran dated in mid-July 1963.  

In November 1963, the veteran was seen for a burn in his 
right eye, reportedly the result of a cigarette the previous 
evening.  The veteran's eye was irrigated, and ointment 
applied.  Physical examination was negative, with no evidence 
of any injection.  Visual acuity was described as good, with 
no need for the veteran to return for further treatment.  

At the time of a service separation examination in June 1965, 
the veteran's eyes were within normal limits.  Uncorrected 
visual acuity was 20/20 bilaterally, and no pertinent 
diagnosis was noted.  

During the course of a private hospitalization for an 
unrelated medical problem in July 1967, the veteran's pupils 
were equal, and reacted to both light and accommodation.  A 
funduscopic examination was likewise within normal limits, 
and no pertinent diagnosis was noted.  

At the time of a subsequent period of private hospitalization 
for an unrelated medical problem in October 1978, the 
veteran's pupils were equal and round, and reacted to both 
light and accommodation.  The sclerae and conjunctivae were 
likewise within normal limits, as were the fundi of the 
veteran's eyes.  No pertinent diagnosis was noted.  

In October 1979, the veteran was again hospitalized at a 
private medical facility for various unrelated medical 
problems.  At the time of hospitalization, the veteran's 
pupils were again described as equal and round, and reactive 
to light and accommodation.  The sclerae and conjunctivae 
were essentially within normal limits, as were the fundi of 
the veteran's eyes.  

Currently of record is a private corrective protective 
prescription order dated in January 1981.  

In December 1987, a Department of Veterans Affairs (VA) 
general medical examination was accomplished.  At the time of 
examination, the veteran gave a history of "some muscle 
imbalance" of the eyes.  Additionally noted was that the 
veteran wore glasses, and that a "concussion occipital head 
trauma" may have affected the veteran's eye balance.  A 
funduscopic evaluation conducted as part of the veteran's 
general medical examination was within normal limits, and his 
pupils reacted and accommodated to light.  The pertinent 
diagnosis was occipital head trauma with concussion, some EOM 
imbalance.  

During the course of VA outpatient treatment in July 1988, 
the veteran gave a prior history of "muscle imbalance," in 
addition to a family history of cataracts.  Reportedly, an 
examination was needed due to the veteran's having taken 
Plaquenil, with decreased vision over the course of the past 
two years.  On examination, corrected visual acuity was 20/20 
in each eye.  Reportedly, the veteran had been utilizing 
prisms in his glasses since 1963.  External examination was 
within normal limits, and EOM's were full.  The clinical 
impression was history of Plaquenil use; and L XT.  

On subsequent VA outpatient treatment in early November 1988, 
it was noted that the veteran had a prism in his eyeglass 
prescription.  The veteran denied problems with diplopia, 
though he did complain of "eyestrain."  At the time of 
evaluation, corrected visual acuity was 20/20 in each eye.  
EOM's were full, and the NPL were within normal limits.  
Noted at the time of evaluation was that surgery for the 
veteran's problem was not indicated at the present time.  
Rather, it was recommended that the veteran's prism be 
increased.  

Approximately three weeks later, the veteran was seen at a VA 
outpatient clinic following a referral from ophthalmology for 
glasses.  At the time of evaluation, the veteran complained 
of intermittent blurring and asthenopia with reading or TV 
watching.  Additionally noted was that the veteran's glasses 
did not seem to help his problem.  Physical examination 
revealed corrected visual acuity of 20/20 in each of the 
veteran's eyes.  Noted at the time of examination was that 
the veteran was "all over the dial."  The clinical assessment 
was left intermittent XT; no significant change in acuity 
with a slightly different prescription; and presbyopia.  

In May 1990, the veteran and his wife offered testimony 
before a hearing officer at the Phoenix, Arizona RO.  

At the time of a period of VA hospitalization for an 
unrelated medical problem in January 1991, the veteran's 
pupils were equal and reactive to light.  Additionally noted 
was that extraocular movements were intact.  No pertinent 
diagnosis was noted.  

In November 1991, the veteran offered testimony before a 
traveling member of the Board at the Phoenix, Arizona RO.  

During the course of VA outpatient treatment in 
September 1992, it was noted that the veteran had been 
referred from the rheumatology clinic for intermittent 
blurred vision.  At the time of evaluation, the veteran gave 
a history of muscle imbalance, as well as "flash burns" and 
corneal foreign bodies.  Corrected visual acuity was 20/20 in 
the veteran's right eye and 20/25 in the left eye.  Visual 
fields were full to confrontation on both the right and left.  
A slit lamp examination was negative for evidence of any 
injection of the conjunctivae, and the veteran's lenses were 
clear, with no opacities.  The clinical assessment was 
presbyopia; convergence insufficiency; and "no ocular 
pathology."  

In March 1993, an additional VA general medical examination 
was accomplished.  At the time of evaluation, the veteran 
gave a history of "muscle imbalance," which had reportedly 
been present since his period of active duty.  According to 
the veteran, he wore glasses, but still did not quite focus 
or correct properly.  Current symptoms included fatigue of 
the eyes when reading.  

On physical examination, the veteran's pupils were equal and 
round, and reactive to light.  Extraocular movements were 
intact, and no specific abnormalities of the eyes were 
detected.  The pertinent diagnosis was "service connection 
for eye."  

In correspondence of March 1993, a private ophthalmologist 
wrote that the veteran had been seen in his office in 
June 1967 for corneal flash burns associated with arc 
welding.  Reportedly, his next visit was in May 1968, when a 
metallic foreign body imbedded in his right cornea was 
removed.  Following that removal, the veteran did well.  The 
veteran's next visit was in November of 1969, at which time a 
convergence insufficiency was diagnosed, and convergence 
exercises recommended.  In September 1970, the veteran 
returned with a history of metallic dust in both eyes 
following use of a belt sander.  No foreign bodies were noted 
at the time, though superficial keratitis was found, and 
treated with topical medication.  The veteran's last visit 
was in early February 1973, at which time his corrected 
visual acuity with "trivial correction" for myopic 
astigmatism was 20/20 in each eye.  Reportedly, the veteran's 
convergence insufficiency persisted.  Ocular examination was 
completely within normal limits, with the exception of a 
16-diopter exophoria at near.  Once again, convergence 
exercises were recommended.  

During the course of VA outpatient treatment in mid-
November 1995, the veteran commented that he "should be 
service connected" for his eye problem.  Reportedly, the 
veteran's eyes tired frequently, and he experienced some 
light sensitivity.  The veteran complained of "gritty eyes," 
and stated that his last eye examination had taken place in 
approximately 1990.  Physical examination revealed corrected 
visual acuity of 20/20 in the right eye, and 20/25 in the 
left eye.  EOM was consistent with exophoria.  The pertinent 
diagnosis was convergence insufficiency.  Noted at the time 
of examination was that an eyeglass prescription might 
possibly help the veteran with his reading.  

In February 1997, the veteran offered testimony before the 
undersigned member of the Board at the RO in Phoenix, 
Arizona.

Currently of record is a VA Prescription and Authorization 
for Eyeglasses dated in July 1998.  

A VA outpatient treatment record dated in late January 1999 
is to the effect that the veteran was seen at that time for a 
complaint of morning discharge from his eyes, though with no 
visual acuity changes.  Two days later, the veteran 
complained of morning "stickiness" in both eyes, as well as 
chronic allergies.  On physical examination, it was noted 
that a prior examination in mid-July 1988 had been normal, 
though with mild cataracts.  The veteran's eyes showed no 
evidence of redness, and the sclerae were clear.  There was 
no crusting, and the veteran's eyelids were within normal 
limits.  The clinical assessment was allergic rhinitis with 
eye symptoms.  

In mid-February 1999, the veteran was seen at a VA outpatient 
treatment clinic for complaints of blurred vision, especially 
at distance, over the course of the past few months.  
Additionally noted were problems with light sensitivity.  
Physical examination revealed corrected visual acuity of 
20/25 in each eye.  EOM was once again consistent with 
exophoria.  The clinical assessment was mild cataracts 
bilaterally, and exophoria, convergence insufficiency.  
Recommended at the time was that the veteran be monitored for 
a period of one year, and that there be no change in his 
eyeglass prescription.  

Currently of record is a VA eyeglass prescription and 
authorization dated in mid-February 2000.  

Received in September 2000 was an apparent partial eye 
examination.  That examination showed the veteran's lids and 
lashes to be clear.  The conjunctivae were injected, though 
the corneae were clear.  The veteran's lenses showed some 
evidence of peripheral cortical opacity, and visual acuity 
was clear.  

In November 2000, a VA ophthalmologic examination was 
accomplished.  At the time of examination, it was noted that 
the veteran's claims folder had been reviewed.  Reportedly, 
since about 1963, the veteran had been intermittently annoyed 
by fatigue and blurring following "reading awhile."  
Examinations had shown no eye disease, though the veteran was 
told he had a "muscle imbalance."  

On physical examination, corrected visual acuity was 20/20 in 
each eye.  Ocular rotations were full, and there was evidence 
of slight exophoria at distance and near, though with no 
hyperphoria.  Visual fields were full to confrontation, and 
the veteran's eyes were white, with clear corneas, lenses, 
and vitreous.  At the time of examination, it was noted that 
the discs of the veteran's eyes had small cups, and that no 
retinopathy was visible.  The clinical assessment was 
exophoria and asthenopia.  

In an addendum to the aforementioned VA ophthalmologic 
examination, likewise dated in November 2000, it was noted 
that the exophoria and asthenopia noted on prior examination 
was not "a real disorder," but, rather, a way of describing 
that the veteran got "tired eyes."  Additionally noted was 
that the veteran exhibited "no current eye disorder."  

Analysis

The veteran in this case seeks service connection for a 
chronic eye disorder.  In pertinent part, it is argued that 
the veteran's current eye pathology had its origin as the 
result of a "fall" or "falls" in service.  In that regard, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001).  

In the present case, a review of the record discloses that, 
at all times during the veteran's period of active military 
service, his visual acuity was 20/20 bilaterally.  While in 
July 1963, the veteran apparently received a prescription for 
eyeglasses from a private ophthalmologist, there is no 
indication, based on the evidence of record, that such 
prescription was for anything other than refractive error, a 
condition not within the purview of legislation governing the 
award of compensation benefits.  38 C.F.R. § 3.303(c) (2000).  
While in November 1963, the veteran received treatment for a 
burn in his right eye, reportedly the result of a cigarette 
the previous evening, following that treatment, the veteran's 
eyes were within normal limits, with no evidence of 
injection, and normal visual acuity.  At the time of the 
veteran's service separation examination in June 1965, his 
eyes were within normal limits, with visual acuity of 20/20, 
and no evidence of eye pathology of any kind.  Moreover, 
during the course of private hospitalizations for unrelated 
medical problems in 1967, 1978, and 1979, the veteran's eyes 
were entirely within normal limits.  

The Board observes that, on VA general medical examination in 
December 1987, there was noted some "muscle imbalance" of the 
veteran's eyes, with a remark that "concussion occipital head 
trauma" might have affected his eye balance.  Nonetheless, a 
physical examination of the veteran's eyes conducted at that 
time showed that his pupils both reacted and accommodated to 
light, and that a funduscopic evaluation was entirely normal.  
As of the time of a subsequent VA general medical examination 
in March 1993, the pupils of the veteran's eyes were equal, 
round, and reactive to light, with intact extraocular 
movements, and no specific abnormalities detected in either 
eye.  

The Board concedes that, in correspondence of March 1993, a 
private ophthalmologist reported that, during the period from 
1967 to 1973, the veteran received treatment for corneal 
flash burns, as well as an imbedded metallic foreign body, 
metallic dust in both eyes, and convergence insufficiency.  
However, there is no indication that any of those eye-related 
pathologies were in any way the result of an incident or 
incidents of the veteran's period of active military service.  
Moreover, while on various other occasions subsequent to the 
veteran's discharge, there has been noted the presence of 
convergence insufficiency and/or "mild" cataracts, as of the 
time of a recent VA ophthalmologic examination in 
November 2000, there was present only exophoria and 
asthenopia, descriptive of the fact that the veteran 
sometimes experienced "tired eyes."  In the opinion of the 
examiner, as of the time of the aforementioned ophthalmologic 
examination, the veteran exhibited "no current eye disorder."  

The Board has taken into consideration the veteran's 
testimony, and that of his spouse, given at the time of a 
hearing before a local hearing officer, and on at least two 
occasions before traveling members of the Board.  However, 
based upon a review of the current evidence of record, the 
Board is compelled to conclude that any current "eye 
disability," to the extent that it actually exists, is in no 
way related to any event or events of the veteran's period of 
active military service.  This is 
particularly the case given the lack of chronic eye pathology 
in service, and the absence of any demonstrated nexus between 
the veteran's current eye "disability" and any incident of 
that period of service.  Accordingly, the veteran's claim for 
service connection must be denied.  

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a)).  The Act 
and implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires the VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
the VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, the VA will attempt to obtain on behalf of the 
claimant.

In the present case, the record reflects that the appellant 
has been informed of the requirements for establishing 
entitlement to the benefit in question. The appellant has not 
identified any additional evidence to support his current 
claim.  Under such circumstances, the benefit sought must be 
denied.





ORDER

Service connection for a chronic eye disorder is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

